Electronically Filed
                                                     Supreme Court
                                                     SCWC-29655
                                                     08-NOV-2012
                                                     12:07 PM




                          NO. SCWC-29655
          IN THE SUPREME COURT OF THE STATE OF HAWAI#I

        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,
                                vs.
      FRANCIS M. SHYANGUYA, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (ICA NO. 29655; HPD CR. NO. 08347776)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,
   and Acoba, J., concurring in part and dissenting in part)
          Petitioner/Defendant-Appellant’s Application for Writ

of Certiorari filed on September 24, 2012, is hereby accepted.

          IT IS FURTHER ORDERED, that no oral argument will be

heard in this case.   Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move

for retention of oral argument.

           DATED: Honolulu, Hawai#i, November 8, 2012.

Jack Schweigert                       /s/ Mark E. Recktenwald
for petitioner
                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Richard W. Pollack


        CONCURRENCE IN PART AND DISSENT IN PART BY ACOBA, J.

           I concur in accepting the Application for Writ of

Certiorari but dissent to the rejection of oral argument in this

case.

                                       /s/ Simeon R. Acoba, Jr.




                                  2